Citation Nr: 0114812	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-15 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant, the helpless child of a veteran, can 
be granted an extension of time to file an appeal to the 
rating decision of August 2, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to June 
1963.  He died on August [redacted], 1969.  The appellant is the 
veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma which denied the appellant's request for an 
extension of the time limit for filing a substantive appeal 
to the effective date assigned by the RO in its August 2, 
1997 rating decision.  The appellant filed a timely appeal to 
this adverse determination.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  On September 3, 1997, the RO notified the appellant of a 
rating decision, dated August 2, 1997, which granted the 
appellant's claim for permanent incapacity for self-support, 
and assigned an effective date of November 14, 1996, the date 
of VA's receipt of the appellant's claim to reopen his claim 
for this benefit.

3.  On September 19, 1997, the RO received a notice of 
disagreement from the appellant indicating that he disagreed 
with the effective date assigned by the RO in its September 
1997 rating decision.

4.  On July 15, 1998, the RO issued a statement of the case 
to the appellant, with a cover letter notifying the appellant 
that he was required to file his appeal with the RO within 60 
days of the date of the letter or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying him of the action he had appealed.

5.  On February 26, 1999, the RO received a request from the 
appellant for an extension of the time limit to appeal the 
September 1997 rating decision due to his incarceration.


CONCLUSION OF LAW

A timely request for extension of time to file a substantive 
appeal to the August 1997 rating decision was not filed by 
the appellant. 38 U.S.C.A. § 7105(a) and (d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b), 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation. 
The Board concludes that the discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  As the adjudication of the 
appellant's appeal turns solely on interpretation of VA 
regulations, the Board determines that VA's duty to assist 
the appellant in procuring medical evidence and its duty to 
provide a current medical examination are not for application 
in this case.  The Board therefore finds that the record as 
it stands is adequate to allow for equitable review of the 
appellant's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

The appellant asserts that he should be allowed an extension 
of time to file an appeal to the RO's August 2, 1997 rating 
decision which granted his claim of permanent incapacity for 
self-support, and assigned an effective date of November 14, 
1996.  The appellant does not dispute that he did not file a 
timely appeal to the effective date of the RO's grant of this 
benefit.  However, he maintains that he was incarcerated 
during the time period when the appeal was required to be 
filed, and that the RO should accept his request for an 
extension of time to file this appeal.

As indicated above, in a rating decision dated August 2, 
1997, and issued on September 3, 1997, the RO granted the 
appellant's claim of permanent incapacity for self-support, 
and assigned an effective date for this benefit of November 
14, 1996.  In a statement in support of claim received by the 
RO on September 19, 1997, the appellant stated that "the VA 
should grant the benefit with an earlier effective date."  
The RO accepted this statement as a notice of disagreement to 
the effective date assigned, and, in response, issued a 
statement of the case (SOC) on July 15, 1998.  In the cover 
letter associated with the SOC, the RO informed the appellant 
that "You must file your appeal with this office within 60 
days from the date of this letter or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying you of the action that you have appealed.  If we do 
not hear from you within this period, we will close your 
case.  If you need more time to file your appeal, you should 
request more time before the time limit for your appeal 
expires."  The Board notes that these statements are 
consistent with the relevant VA regulations, which states 
that "a Substantive Appeal must be filed within 60 days from 
the date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later."  38 C.F.R. § 20.302.  It is 
also consistent with 38 C.F.R. § 20.303, which states that 
"An extension of the 60-day period for filing a Substantive 
Appeal...may be granted for good cause.  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal..."  The Board notes that the expiration of the one-
year period following the date of mailing of notification of 
the action appealed would be September 3, 1998, as that date 
is one year from the September 3, 1997 date of notice of the 
August 1997 rating decision being appealed.  The expiration 
of the 60-day period following the July 15, 1998 date of 
mailing of the SOC would be September 15, 1998.  As the 
expiration of the 60-day period following the issuance of the 
SOC (September 15, 1998) is later than the expiration of the 
one-year period following the date of notification of the 
action appealed (September 3, 1998), the Board finds that the 
RO correctly calculated the last possible filing date for the 
appellant's substantive appeal to be September 15, 1998.

However, a thorough review of the appellant's claims file 
reveals no communication from the appellant on or prior to 
September 15, 1998, which can reasonably be construed as a 
substantive appeal to the August 1997 rating decision.  On 
the contrary, the RO did not received any correspondence 
whatsoever from any source until February 26, 1999, at which 
time the RO received a statement from the appellant 
requesting that the RO "extend the time limit to appeal due 
to incarceration 4/6/98 to 9/30/98."  The Board finds that 
it need not determine whether incarceration constituted 
"good cause" for granting an extension in this case, since, 
as 38 C.F.R. § 20.303 makes clear, any such request for an 
extension of time to file an appeal must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  As such request was not received prior to September 
15, 1998, the date of expiration of the time limit for filing 
the substantive appeal, the appellant's request for such 
extension was properly denied.

As a final matter, the Board notes that the issue as framed 
by the RO in its April 2000 SOC and its August 2000 SSOC 
appear to be in error.  In both cases, the RO referred to the 
appellant's request for an extension of time to file his 
appeal to the RO's decision of July 15, 1998.  However, as 
described above, the rating decision appealed from was 
actually dated in August 1997 and issued to the appellant in 
September 1997.  The July 15, 1997 date refers to the date of 
the RO's issuance of the SOC regarding the appellant's 
earlier effective date claim.  However, the Board finds that 
the appellant has not been prejudiced by this error, since 
the RO's June 1999 decision denying the appellant's extension 
request, as well as a subsequent clarifying follow-up letter 
dated in July 1999, clearly and correctly discussed the 
decision appealed from.  Furthermore, the SOC and the SSOC 
correctly informed the appellant of the laws and regulations 
relevant to his appeal, and applied the correct dates and 
analysis in its Reasons and Bases.  Therefore, the Board 
finds no prejudice to the appellant from the RO's error in 
framing the issue on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


ORDER

The appellant's request for extension of time to file a 
substantive appeal to the August 1997 rating decision was not 
timely filed, and must be denied.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

